Judgment, Supreme Court, New York County (David H. Edwards, J.), entered on or about August 3, 1989, which granted petitioner-respondent’s CPLR *379article 78 petition to annul the Commissioner’s determination terminating petitioner’s probationary status as a New York City police officer and ordering petitioner’s reinstatement with back pay, unanimously affirmed, without costs.
Under the circumstances here present, to deny petitioner his appointment is a violation of his rights (Matter of City of New York v State Div. of Human Rights, 154 AD2d 56). Concur—Murphy, P. J., Carro, Milonas, Asch and Wallach, JJ.